NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 07a0768n.06
                            Filed: November 1, 2007

                                 No. 06-4560, 06-4565 and 06-4567

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


In re: LTV STEEL COMPANY, INC., A New               )
Jersey Corporation, et al.                          )
                                                    )
      Debtor.                                       )
_____________________                               )
                                                    )
OIL STATES INTERNATIONAL, INC.; OIL                 )
STATES INDUSTRIES, INC.                             )   ON APPEAL FROM THE UNITED
                                                    )   STATES DISTRICT COURT FOR THE
        Appellants,                                 )   NORTHERN DISTRICT OF OHIO
                                                    )
v.                                                  )
                                                    )
LTV CORPORATION, et al.,                            )
                                                    )
        Appellees.                                  )



        Before: SILER, COOK and GRIFFIN, Circuit Judges.


        PER CURIAM. Appellants appeal the district court’s order granting summary judgment for

Appellees. After reviewing the record, the parties’ briefs, the applicable law, and having had the

benefit of oral argument, this court determines that no jurisprudential purpose would be served by

a panel opinion and affirms the district court’s decision for the reasons stated in that court’s opinion.